Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 1 of 22 PageID #: 1
   Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 2 of 22 PageID #: 2




SK:MWG
F.#2019R01511

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF                 TO BE FILED UNDER SEAL
 ONE BLACK AND GREEN IPHONE 11
 PRO, MODEL: MWA92LL/A, SERIAL                  APPLICATION FOR A SEARCH
 NUMBER C39ZP5Y5N6XQ,                           WARRANT FOR AN ELECTRONIC
 CURRENTLY LOCATED IN THE                       DEVICE
 EASTERN DISTRICT OF NEW YORK
                                                Case No. 20-MJ-242

                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

              I, KIERAN KEENAGHAN, being first duly sworn, hereby depose and state as

follows:

                   INTRODUCTION AND AGENT BACKGROUND

              1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the examination of one

black and green iPhone 11 Pro, Model MWA92LL/A, Serial Number C39ZP5Y5N6XQ (the

“DEVICE”), which is currently in law enforcement’s possession in this District, and the

extraction from that property of electronically stored information described in Attachment B.

The applied-for warrant would authorize the forensic examination of the DEVICE for the

purpose of identifying electronically stored data particularly described in Attachment B.

              2.     I am a Detective and Task Force Officer assigned to the Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”) and the New York City Police

Department (“NYPD”) Joint Robbery Task Force. I have been a Detective with the NYPD

since 1999. I have been a Task Force Officer with the ATF/NYPD Joint Robbery Task
   Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 3 of 22 PageID #: 3




Force since 2014. I have been involved in the investigations of numerous cases involving

Hobbs Act robberies and related firearms offenses. Through my training, education and

experience, I have become familiar with the manner in which evidence of robberies are

commonly stored and the manner in which fugitives hide, as well as the uses and capabilities

of cellular phones. I have also participated in the execution of search warrants involving

evidence of robberies, including searches of electronic devices.

              3.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

              4.      Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of 18 U.S.C. §§ 1951 (Hobbs Act robbery and conspiracy to commit

the same) and 924(c) (possessing and discharging a firearm during a crime of violence) have

been committed by THURMEN RISHER, DARNELL LEONARD, MARQUIS AIKEN, and

other, unidentified individuals. There is also probable cause to believe that MARQUIS

AIKEN is the user of the DEVICE. There is also probable cause to search the information

pertaining to the DEVICE, further described in Attachment A, for evidence,

instrumentalities, or fruits of these crimes, as further described in Attachment B.

                                    PROBABLE CAUSE

              5.      The United States, including the ATF, is conducting a criminal

investigation of THURMEN RISHER (“RISHER”), DARNELL LEONARD

(“LEONARD”), MARQUIS AIKEN (“AIKEN”), and other individuals regarding a pattern



                                                2
   Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 4 of 22 PageID #: 4




of armed robberies that occurred in Brooklyn, New York and elsewhere in or about and

between September 2019 and January 2020.

             6.      The following robberies involving RISHER, LEONARD, and other

individuals occurred in or about and between September 2019 and October 2019:

                  a. On or about September 19, 2019, at approximately 1:00 p.m., an armed

                     robbery occurred at a laundromat located at 673 Bushwick Avenue,

                     Brooklyn, New York;

                  b. On or about September 23, 2019, at approximately 3:00 p.m., an armed

                     robbery occurred at a Metro PCS store located at 1805 Fulton Street,

                     Brooklyn, New York;

                  c. On or about September 27, 2019, at approximately 1:30 p.m., an armed

                     robbery occurred at a T-Mobile store located at 5002 Kings Highway,

                     Brooklyn, New York;

                  d. On or about October 5, 2019, at approximately 2:50 p.m., an armed

                     robbery occurred at a jewelry store located at 28 Graham Avenue,

                     Brooklyn, New York;

                  e. On or about October 19, 2019, at approximately 12:22 p.m., an armed

                     robbery occurred at a jewelry store located at 9 Hanover Place,

                     Brooklyn, New York;

                  f. On or about October 21, 2019, at approximately 10:00 a.m., an armed

                     robbery occurred at a jewelry store located at 863 Central Avenue,

                     Dover, New Hampshire.



                                             3
   Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 5 of 22 PageID #: 5




              7.      I have reviewed video surveillance depicting the above-described

robberies. Video surveillance shows LEONARD at each of the above-described robberies

and RISHER at the above-described robbery on September 19, 2019.

              8.      According to historical cell-site data, RISHER’s cellular telephone was

located within close proximity to each of the above-described robberies near the times of

each above-described robbery, and LEONARD’s cellular telephone was located within close

proximity to the above-described robberies on September 23, October 5, October 19 and

October 21, near the times of each robbery. 1

              9.      RISHER has been charged with one count of Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a), and LEONARD has been charged with one count of Hobbs

Act robbery conspiracy, in violation of 18 U.S.C. § 1951(a).

              10.     On January 14, 2020, the Honorable Ramon E. Reyes, Jr., United

States Magistrate Judge, Eastern District of New York, issued an arrest warrant for

LEONARD.

              11.     Law enforcement agents arrested LEONARD seven days later while he

was in the midst of committing an additional robbery of a jewelry store at the corner of 37th

Avenue and 74th Street in Queens, New York. LEONARD was wearing a neoprene mask,

sunglasses, and a black hooded sweatshirt, and he was attempting to enter a black Nissan



              1
                  There is no historical cell-site data for LEONARD’s cellular telephone at the
times of the above-described robberies on September 19 and September 27; however,
historical cell-site data for LEONARD’s cellular telephone places his cellular telephone near
the locations of those robberies approximately one hour after each robbery, which is
consistent with LEONARD’s presence at those robberies.

                                                4
   Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 6 of 22 PageID #: 6




Maxima, New York license plate HFD6301 (the “Vehicle”). The Vehicle was parked near

the corner of 37th Avenue and 74th Street with the engine running and with another

individual in the driver’s seat. As LEONARD attempted to enter the Vehicle, law

enforcement agents stopped and arrested LEONARD. At the time of his arrest, LEONARD

had an empty laundry bag concealed under his jacket.

              12.    I stopped the individual in the driver’s seat and determined that he was

MARQUIS AIKEN. Law enforcement then arrested AIKEN on an open arrest warrant for

unrelated sex trafficking charges pending in the Supreme Court of the State of New York,

New York County. AIKEN was holding the DEVICE in his hand when I stopped him, and I

seized the DEVICE from AIKEN incident to arrest.

              13.    Law enforcement have since determined that the Vehicle resembles a

black Nissan Maxima captured on video surveillance fleeing the scene of a jewelry store

robbery at 141-18 Holly Avenue in Queens, New York on December 19, 2019. Video

surveillance from inside that jewelry store depicts one of the robbers wearing a mask similar

to the one worn by LEONARD in Dover, New Hampshire on October 21, 2019.

              14.    Following AIKEN’s arrest, law enforcement agents, including myself,

advised AIKEN of his Miranda rights, and AIKEN waived his Miranda rights and agreed to

speak with law enforcement. AIKEN stated, in sum and substance and in part, that:

LEONARD is his uncle; LEONARD called AIKEN on the DEVICE early that morning and

asked AIKEN to pick up him in Queens; and LEONARD sent by text message a GPS “pin”

showing his location to the DEVICE.

              15.    Based upon my training and experience, I am aware that individuals

engaged in armed robberies often use their cellular telephones to communicate through text

                                              5
   Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 7 of 22 PageID #: 7




messages, other messaging applications, and voice calls with other co-conspirators. In

addition, based on the facts of this investigation, individuals in this Hobbs Act robbery

conspiracy involving RISHER, LEONARD, and AIKEN use their cellular telephones to

communicate through messages, other messaging applications, and voice calls with other co-

conspirators.

                16.   The DEVICE is currently in the lawful possession of the ATF. Upon

AIKEN’s arrest, the NYPD took custody of the DEVICE and transferred it to the custody of

the New York County District Attorney’s Office (the “Manhattan DA”). A New York State

court signed a warrant to search the DEVICE for evidence of the above-mentioned sex

trafficking charges. I have retrieved the DEVICE from the Manhattan DA, and the DEVICE

is currently in the ATF’s custody in this District. 2 In my training and experience, I know that

the DEVICE has been stored in a manner in which its contents are, to the extent material to

this investigation, in substantially the same state as they were when the DEVICE first came

into the possession of law enforcement.

                                   TECHNICAL TERMS

                17.   Based on my training and experience, I use the following technical

terms to convey the following meanings:




                2
                 ATF agents initiated a search of the DEVICE based on the search warrant
issued by the New York State court; however, after consulting with the prosecutor in this
case, agents stopped that initial search in order to apply for this warrant. The agents did not
seize any information from the DEVICE in the initial search, did not use any information
from the initial search in furtherance of this investigation, and did not use any information
from the initial search in this search warrant application.

                                               6
Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 8 of 22 PageID #: 8




            a. Wireless telephone: A wireless telephone (or mobile telephone, or

               cellular telephone) is a handheld wireless device used for voice and

               data communication through radio signals. These telephones send

               signals through networks of transmitter/receivers, enabling

               communication with other wireless telephones or traditional “land line”

               telephones. A wireless telephone usually contains a “call log,” which

               records the telephone number, date, and time of calls made to and from

               the phone. In addition to enabling voice communications, wireless

               telephones offer a broad range of capabilities. These capabilities

               include: storing names and phone numbers in electronic “address

               books”; sending, receiving, and storing text messages and e-mail;

               taking, sending, receiving, and storing still photographs and moving

               video; storing and playing back audio files; storing dates,

               appointments, and other information on personal calendars; and

               accessing and downloading information from the Internet. Wireless

               telephones may also include global positioning system (“GPS”)

               technology for determining the location of the device.

            b. Digital camera: A digital camera is a camera that records pictures as

               digital picture files, rather than by using photographic film. Digital

               cameras use a variety of fixed and removable storage media to store

               their recorded images. Images can usually be retrieved by connecting

               the camera to a computer or by connecting the removable storage

               medium to a separate reader. Removable storage media include various

                                        7
Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 9 of 22 PageID #: 9




               types of flash memory cards or miniature hard drives. Most digital

               cameras also include a screen for viewing the stored images. This

               storage media can contain any digital data, including data unrelated to

               photographs or videos.

            c. Portable media player: A portable media player (or “MP3 Player” or

               iPod) is a handheld digital storage device designed primarily to store

               and play audio, video, or photographic files. However, a portable

               media player can also store other digital data. Some portable media

               players can use removable storage media. Removable storage media

               include various types of flash memory cards or miniature hard drives.

               This removable storage media can also store any digital data.

               Depending on the model, a portable media player may have the ability

               to store very large amounts of electronic data and may offer additional

               features such as a calendar, contact list, clock, or games.

            d. GPS: A GPS navigation device uses the Global Positioning System to

               display its current location. It often contains records the locations

               where it has been. Some GPS navigation devices can give a user

               driving or walking directions to another location. These devices can

               contain records of the addresses or locations involved in such

               navigation. The Global Positioning System (generally abbreviated

               “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each

               satellite contains an extremely accurate clock. Each satellite repeatedly

               transmits by radio a mathematical representation of the current time,

                                        8
Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 10 of 22 PageID #: 10




                combined with a special sequence of numbers. These signals are sent

                by radio, using specifications that are publicly available. A GPS

                antenna on Earth can receive those signals. When a GPS antenna

                receives signals from at least four satellites, a computer connected to

                that antenna can mathematically calculate the antenna’s latitude,

                longitude, and sometimes altitude with a high level of precision.

             e. PDA: A personal digital assistant, or PDA, is a handheld electronic

                device used for storing data (such as names, addresses, appointments or

                notes) and utilizing computer programs. Some PDAs also function as

                wireless communication devices and are used to access the Internet and

                send and receive e-mail. PDAs usually include a memory card or other

                removable storage media for storing data and a keyboard and/or touch

                screen for entering data. Removable storage media include various

                types of flash memory cards or miniature hard drives. This removable

                storage media can store any digital data. Most PDAs run computer

                software, giving them many of the same capabilities as personal

                computers. For example, PDA users can work with word-processing

                documents, spreadsheets, and presentations. PDAs may also include

                GPS technology for determining the location of the device.

             f. IP Address: An Internet Protocol address (or simply “IP address”) is a

                unique numeric address used by computers on the Internet. An IP

                address is a series of four numbers, each in the range 0-255, separated

                by periods (e.g., 121.56.97.178). Every computer attached to the

                                         9
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 11 of 22 PageID #: 11




                       Internet computer must be assigned an IP address so that Internet traffic

                       sent from and directed to that computer may be directed properly from

                       its source to its destination. Most Internet service providers control a

                       range of IP addresses. Some computers have static – that is, long-term

                       – IP addresses, while other computers have dynamic – that is,

                       frequently changed – IP addresses.

                    g. Internet: The Internet is a global network of computers and other

                       electronic devices that communicate with each other. Due to the

                       structure of the Internet, connections between devices on the Internet

                       often cross state and international borders, even when the devices

                       communicating with each other are in the same state.

              18.      Based on my training, experience and research, I know that the

DEVICE has capabilities that allow it to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device and PDA. In my training and experience,

examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the DEVICE.

               ELECTRONIC STORAGE AND FORENSIC ANALYSIS

              19.      Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the DEVICE.

This information can sometimes be recovered with forensics tools.

              20.      Forensic evidence. As further described in Attachment B2, this

application seeks permission to locate not only electronically stored information that might

                                               10
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 12 of 22 PageID #: 12




serve as direct evidence of the crimes described on the warrant, but also forensic evidence

that establishes how the DEVICE was used, the purpose of its use, who used it, and when.

There is probable cause to believe that this forensic electronic evidence might be on the

DEVICE because:

                  a. Data on the storage medium can provide evidence of a file that was

                     once on the storage medium but has since been deleted or edited, or of

                     a deleted portion of a file (such as a paragraph that has been deleted

                     from a word processing file).

                  b. Forensic evidence on a device can also indicate who has used or

                     controlled the device. This “user attribution” evidence is analogous to

                     the search for “indicia of occupancy” while executing a search warrant

                     at a residence.

                  c. A person with appropriate familiarity with how an electronic device

                     works may, after examining this forensic evidence in its proper context,

                     be able to draw conclusions about how electronic devices were used,

                     the purpose of their use, who used them, and when.

                  d. The process of identifying the exact electronically stored information

                     on a storage medium that is necessary to draw an accurate conclusion is

                     a dynamic process. Electronic evidence is not always data that can be

                     merely reviewed by a review team and passed along to investigators.

                     Whether data stored on a computer is evidence may depend on other

                     information stored on the computer and the application of knowledge

                     about how a computer behaves. Therefore, contextual information

                                              11
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 13 of 22 PageID #: 13




                       necessary to understand other evidence also falls within the scope of

                       the warrant.

                    e. Further, in finding evidence of how a device was used, the purpose of

                       its use, who used it, and when, sometimes it is necessary to establish

                       that a particular thing is not present on a storage medium.

              21.      Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant for the DEVICE that I am applying for would permit the

examination of the DEVICE consistent with the warrant. The examination may require

authorities to employ techniques, including but not limited to computer-assisted scans of the

entire medium, that might expose many parts of the DEVICE to human inspection in order to

determine whether it is evidence described by the warrant.

              22.      Manner of execution. Because the warrant for the DEVICE seeks only

permission to examine a device already in law enforcement’s possession, the execution of

this warrant does not involve the physical intrusion onto a premises. Consequently, I submit

there is reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

                                        CONCLUSION

              23.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the DEVICE described in Attachment A to seek the items

described in Attachment B.

              24.      I further request that the Court order that all papers in support of this

application, including the affidavit and search warrants, be sealed until further order of the

Court. These documents discuss an ongoing criminal investigation, the full extent of which

                                                12
Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 14 of 22 PageID #: 14
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 15 of 22 PageID #: 15




                                    ATTACHMENT A

              The property to be searched is one black and green iPhone 11 Pro, Model

MWA92LL/A, Serial Number C39ZP5Y5N6XQ (the “DEVICE”). The DEVICE is

currently located in the Eastern District of New York.

              This warrant authorizes the forensic examination of the DEVICE for the

purpose of identifying the electronically stored information described in Attachment B.
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 16 of 22 PageID #: 16




                                     ATTACHMENT B

              1.      All records and information on the DEVICE described in Attachment A

that constitute fruits, evidence and instrumentalities of violations of 18 U.S.C. §§ 1951

(Hobbs Act robbery and conspiracy to commit the same) and 924(c) (possessing and

brandishing a firearm during a crime of violence) (collectively, the “SUBJECT

OFFENSES”) involving THURMEN RISHER, DARNELL LEONARD, MARQUIS

AIKEN, and other, unidentified co-conspirators from September 1, 2019 to the present,

including:

                      a.     Comments, communications, photographs and images

                             concerning the SUBJECT OFFENSES;

                      b.     Associations and communications with and between

                             THURMEN RISHER, DARNELL LEONARD, MARQUIS

                             AIKEN, and any other individuals involved in robberies with

                             one or more of the foregoing individuals;

                      c.     Records of Internet activity concerning the SUBJECT

                             OFFENSES, including firewall logs, caches, browser history

                             and cookies, “bookmarked” or “favorite” web pages, search

                             terms that the user entered into any Internet search engine, and

                             records of user-typed web addresses;

                      d.     Evidence indicating the past locations of THURMEN RISHER,

                             DARNELL LEONARD, MARQUIS AIKEN, and any other

                             individuals involved in robberies with one or more of the

                             foregoing individuals;
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 17 of 22 PageID #: 17




                     e.      Evidence of user attribution showing who used or owned the

                             DEVICE at the time the things described in this warrant were

                             created, edited or deleted, such as logs, phonebooks, saved

                             usernames and passwords, documents and browsing history.

              As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage (such as flash

memory or other media that can store data) and any photographic form.




                                              2
                 Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 18 of 22 PageID #: 18
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                              Eastern District of New York

                  In the Matter of the Search of       )
                                                       )
              (Briefly describe the property to be searched
                                                       )
               or identify the person by name and address)                         Case No.   20-MJ-242
         ONE BLACK AND GREEN IPHONE 11 PRO, MODEL:     )
      MWA92LL/A, SERIAL NUMBER C39ZP5Y5N6XQ, CURRENTLY )
        LOCATED IN THE EASTERN DISTRICT OF NEW YORK    )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of           New York
(identify the person or describe the property to be searched and give its location):

      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                   March 24, 2020        (not to exceed 14 days)
       u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     the Duty Magistrate Judge               .
                                                                                                (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:           March 10, 2020           3:07 pm
                                                                                                        Judge’s signature

City and state:             Brooklyn, New York                                     Hon. Peggy Kuo                       U.S.M.J.
                                                                                                      Printed name and title
                 Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 19 of 22 PageID #: 19
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   20-MJ-242
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 20 of 22 PageID #: 20




                                    ATTACHMENT A

              The property to be searched is one black and green iPhone 11 Pro, Model

MWA92LL/A, Serial Number C39ZP5Y5N6XQ (the “DEVICE”). The DEVICE is

currently located in the Eastern District of New York.

              This warrant authorizes the forensic examination of the DEVICE for the

purpose of identifying the electronically stored information described in Attachment B.
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 21 of 22 PageID #: 21




                                     ATTACHMENT B

              1.      All records and information on the DEVICE described in Attachment A

that constitute fruits, evidence and instrumentalities of violations of 18 U.S.C. §§ 1951

(Hobbs Act robbery and conspiracy to commit the same) and 924(c) (possessing and

brandishing a firearm during a crime of violence) (collectively, the “SUBJECT

OFFENSES”) involving THURMEN RISHER, DARNELL LEONARD, MARQUIS

AIKEN, and other, unidentified co-conspirators from September 1, 2019 to the present,

including:

                      a.     Comments, communications, photographs and images

                             concerning the SUBJECT OFFENSES;

                      b.     Associations and communications with and between

                             THURMEN RISHER, DARNELL LEONARD, MARQUIS

                             AIKEN, and any other individuals involved in robberies with

                             one or more of the foregoing individuals;

                      c.     Records of Internet activity concerning the SUBJECT

                             OFFENSES, including firewall logs, caches, browser history

                             and cookies, “bookmarked” or “favorite” web pages, search

                             terms that the user entered into any Internet search engine, and

                             records of user-typed web addresses;

                      d.     Evidence indicating the past locations of THURMEN RISHER,

                             DARNELL LEONARD, MARQUIS AIKEN, and any other

                             individuals involved in robberies with one or more of the

                             foregoing individuals;
  Case 1:20-mj-00242-PK Document 1 Filed 03/10/20 Page 22 of 22 PageID #: 22




                     e.      Evidence of user attribution showing who used or owned the

                             DEVICE at the time the things described in this warrant were

                             created, edited or deleted, such as logs, phonebooks, saved

                             usernames and passwords, documents and browsing history.

              As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage (such as flash

memory or other media that can store data) and any photographic form.




                                              2
